EXHIBIT 10.53

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 29, 2012, by and between SILICON VALLEY BANK (“Bank”)
and CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (“Borrower”), whose
address is 651 Campus Drive, Saint Paul, Minnesota 55112.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 29, 2010 (as the same may be amended, modified, supplemented
or restated in writing from time to time, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that the Loan Agreement be amended and supplemented as
more fully set forth herein.

D. Bank has agreed to so amend and supplement the Loan Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations, warranties and agreements set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Modifications Regarding Loan Documents. The Loan Agreement is amended as set
forth below, effective on the date hereof (except as may be otherwise
specifically provided below):

2.1 Borrowing Base. The portion of the definition of “Borrowing Base” in
Section 13.1 of the Loan Agreement, which presently reads as follows:

“ ‘Borrowing Base’ is (a) 80% of Eligible Accounts, plus (b) the lesser of 40%
of the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or 25% of Eligible Accounts or $2,500,000 (in the
case of both ‘a’ and ‘b’, as determined by Bank from Borrower’s most recent
Transaction Report), minus (c) the Term Loan Reserve, to the extent the same is
in effect.”



--------------------------------------------------------------------------------

is hereby amended to read as follows:

“ ‘Borrowing Base’ is 85% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report.”

2.2 Delete Definition of Eligible Inventory. The definition of “Eligible
Inventory” in Section 13.1 of the Loan Agreement is hereby deleted.

2.3 Liquidity Ratio. The definition of “Liquidity Ratio” in Section 13.1 of the
Loan Agreement, which presently reads as follows

“ ‘Liquidity Ratio’ is the ratio of (a) Borrower’s unrestricted cash and Cash
Equivalents held with Bank and Bank’s Affiliates plus Borrower’s Eligible
Accounts, divided by (b) the sum of the outstanding principal amount of any
Advances, plus all other indebtedness for borrowed money (other than the
Subordinated Debt to PFG), plus all sums owed under Bank Services Agreements,
plus the deferred price of property or services (other than unsecured
indebtedness to trade creditors incurred in the ordinary course of business).”

is amended to read as follows:

“ ‘Liquidity Ratio’ is the ratio of (a) Borrower’s unrestricted cash and Cash
Equivalents held with Bank and Bank’s Affiliates plus Borrower’s Net Accounts
Receivable, divided by (b) the sum of the outstanding Credit Extensions, plus
all sums owed by Borrower in connection with Bank Services.”

2.4 Liquidity Ratio Condition. The definition of “Liquidity Ratio Condition” in
Section 13.1 of the Loan Agreement, currently reads as follows:

“Liquidity Ratio Condition” is the condition that Borrower maintain at all times
a Liquidity Ratio of greater than 2.25 to 1.00.

Said definition is hereby amended to read as follows:

“Liquidity Ratio Condition” is the condition that Borrower maintain at all times
a Liquidity Ratio of greater than 1.75 to 1.00.

2.5 Definition of Net Accounts Receivable. A new definition of “Net Accounts
Receivable” is hereby added to Section 13.1 of the Loan Agreement as follows:

“ ‘Net Accounts Receivable’ means the accounts receivable of Borrower recorded
in accordance with GAAP on the balance sheet of Borrower as of the end of the
most recent monthly reporting period, net of any reserves for doubtful accounts,
as reported to Bank.”

 

2



--------------------------------------------------------------------------------

2.6 Prime Rate. The definition of “Prime Rate” in Section 13.1 of the Loan
Agreement, is hereby amended to read as follows:

“ ‘Prime Rate’ is the highest of the prime rates most recently published in the
Wall Street Journal as the base rate on corporate loans at large U.S. banks.”

2.7 Revolving Line Maturity Date. The definition of “Revolving Line Maturity
Date” in Section 13.1 of the Loan Agreement, is hereby amended to read as
follows:

“ ‘Revolving Line Maturity Date’ is June 30, 2014.”

2.8 Definition of Second Amendment. A new definition of “Second Amendment” is
hereby added to Section 13.1 of the Loan Agreement as follows:

“ ‘Second Amendment’ means the Second Amendment to Loan and Security Agreement,
dated on or about June 29, 2012, between Borrower and Bank.”

2.9 Delete Definition of Term Loan Reserve. The definition of “Term Loan
Reserve” in Section 13.1 of the Loan Agreement is hereby deleted.

2.10 Prepayments in Connection with Term Loan Reserve. Section 2.1.5(c) of the
Loan Agreement is amended and restated to read as follows:

“(c) [Reserved].”

2.11 Revolving Line Interest Rate. Section 2.3(a)(i) of the Loan Agreement
currently reads as follows:

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
2.0 percentage points above the Prime Rate, provided that the interest rate in
effect on any day shall not be less than 6.0% per annum, which interest shall be
payable monthly.

Said Section 2.3(a)(i) is hereby amended to read as follows:

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
1.25 percentage points above the Prime Rate, provided that the interest rate in
effect on any day shall not be less than 4.50% per annum, which interest shall
be payable monthly.

 

3



--------------------------------------------------------------------------------

2.12 Unused Revolving Line Facility Fee. The following sentence is hereby
deleted from Section 2.4(d) of the Loan Agreement: “The unused portion of the
Revolving Line, for the purposes of this calculation, shall not include the Term
Loan Reserve”.

2.13 Fees. Subsection (f) of Section 2.4 of the Loan Agreement currently reads
as follows:

“(f) Amendment Fees. On the Amendment Date and on the first anniversary of the
Amendment Date, Borrower shall pay Bank a working capital facility fee of
$112,500. In addition, Borrower shall pay Bank a Term Loan facility fee of
$60,000 on the Amendment Date. “

Without affecting any fees provided for in such subsection prior to its
amendment hereby that have already been paid, said subsection is hereby amended
to read as follows:

“(f) Amendment Fees. On June 30, 2013, Borrower shall pay Bank a working capital
facility fee of $75,000. In addition, Borrower shall pay Bank a combined Term
Loan facility modification fee and working capital facility modification fee of
$27,000 concurrently with the execution and delivery of the Second Amendment. “

2.14 Eligible Inventory Representations. Section 5.3(c) of the Loan Agreement is
hereby deleted.

2.15 Financial Covenants. Section 6.9 of the Loan Agreement is hereby amended to
read as follows, effective as of June 30, 2012:

“6.9 Financial Covenants. Borrower shall comply with the following covenants (on
a consolidated basis):

“(a) Liquidity Ratio. Borrower shall maintain at all times a Liquidity Ratio of
greater than 1.25 to 1.00.

“(b) EBITDA; Fixed Charge Coverage Ratio. Borrower shall maintain EBITDA as of
the last day of each month, for the three month period ending as of the last day
of such month, of not less than the amount corresponding to the period
containing such month set forth in the following chart (parentheses surrounding
amounts in the chart designate negative amounts); provided that, from and after
the date Borrower has maintained a Fixed Charge Coverage Ratio in excess of 1.50
to 1.00 for two consecutive fiscal quarters, thereafter Borrower shall not be
required to meet the foregoing EBITDA covenant, and thereafter Borrower shall,
instead, be required to maintain a Fixed Charge Coverage Ratio in excess of 1.25
to 1.00 at all times.”

 

4



--------------------------------------------------------------------------------

Period

   Minimum EBITDA  

June 1, 2012 – December 31, 2012

   ($ 5,000,000 ) 

January 1, 2013 – March 31, 2013

   ($ 4,250,000 ) 

April 1, 2013 – December 31, 2013

   ($ 3,500,000 ) 

January 1, 2014 – March 31, 2014

   ($ 2,750,000 ) 

April 1, 2014 – June 30, 2014

   ($ 2,000,000 ) 

July 1, 2014 – September 30, 2014

   ($ 1,250,000 ) 

October 1, 2014 – December 31, 2014

   ($ 500,000 ) 

2.16 Compliance Certificate. Exhibit B to the Loan Agreement is hereby amended
by replacing it with Exhibit B hereto.

3. Limitation of Amendments.

3.1 The consents and amendments set forth in this Amendment are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents, warrants and agrees as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent modified by
the matters set forth on Exhibit A hereto, and except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

5



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Warrant. Concurrently, Borrower shall issue to Bank a Warrant to purchase
common stock of the Borrower on the terms set forth in the Warrant being
executed and delivered concurrently herewith.

6. PFG Subordination Agreement. This Amendment is conditioned on the execution
and delivery of a written reaffirmation of the existing Subordination Agreement
between Bank and Partners for Growth III, L.P., a Delaware limited partnership,
in form and substance acceptable to Bank in its sole discretion.

7. Expenses. Without limitation on the terms of the Loan Documents, Borrower
agrees to reimburse Bank for all its reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with this Amendment. Bank is
authorized to charge said fees, costs and expenses to Borrower’s loan account or
any of Borrower’s deposit accounts maintained with Bank.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

[Signatures on Next Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

SILICON VALLEY BANK     CARDIOVASCULAR SYSTEMS, INC. By:   /s/ Adam Glick    
By:   /s/ Laurence L. Betterley Name:   Adam Glick     Name:   Laurence L.
Betterley Title:   Relationship Manager     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

1. Michael Kallok. On July 18, 2011, the Company received a demand letter from
legal counsel for Michael Kallok, a former officer, director and consultant to
the Company, claiming that Mr. Kallok is entitled to 42,594 shares of the
Company’s common stock or, alternatively, the value of those shares as of
July 15, 2011, which was $610,798. Mr. Kallok asserts that the Company
improperly deemed such shares forfeited under a restricted stock agreement with
Mr. Kallok. The Company disagrees with Mr. Kallok’s claim and the parties are
moving forward with arbitration to resolve this matter.

2. Litigation in Switzerland. In July 2009, the Company commenced a lawsuit in
Switzerland against Dr. Leonid Shturman (“Dr. Shturman”), primarily to halt the
grant proceedings before the European Patent Office. The Company asserted that
it was the owner of the counterweight invention included in the European patent
application No. 06 745 024.7 filed by Dr. Shturman. On April 15, 2011,
Dr. Shturman’s widow, Leila Nadirashvili, filed a writ to dismiss the Company’s
lawsuit based on res judicata and collateral estoppel, alleging that the claims
in Switzerland are identical to a previously-dismissed lawsuit in Minnesota. The
Company successfully defeated the motion. On June 21, 2012 the parties reached a
settlement whereby Ms. Nadirashvili assigned the patent application to the
Company.

3. Litigation in the United States District Court in Minnesota. On August 24,
2011, Leila Nadirashvili was substituted as plaintiff in a lawsuit in the United
States District Court in Minnesota. The lawsuit seeks to enjoin the litigation
in Switzerland discussed above. Ms. Nadirashvili declined the Company’s offer of
settlement. In December 2011, the Court dismissed the lawsuit on the grounds
that the Court lacked jurisdiction.

4. Litigation in the United States District Court in Minnesota. On August 24,
2011, Leila Nadirashvili commenced a lawsuit against the Company in the United
States District Court in Minnesota. In the lawsuit, Ms. Nadirashvili is
asserting declaration of patent ownership, slander of title, tortious
interference with prospective business relations, and unfair competition in
violation of Minnesota Statute § 324D.44. In December 2011, the Court dismissed
the lawsuit on the grounds that the Court lacked jurisdiction.

5. Litigation in the United States District Court in Minnesota. In February
2012, Ms. Nadirashvili re-filed her lawsuit against the Company in Hennepin
County District Court. The Company removed the lawsuit to the United States
District Court in Minnesota. In the lawsuit, Ms. Nadirashvili seeks a
declaration that she is the sole owner of six United States patents that have
issued naming Dr. Leonid Shturman as the sole inventor. In addition,
Ms. Nadirashvili has asserted claims for slander of title, tortious interference
with prospective business relations, and unfair competition. Ms. Nadirashvili
seeks an unspecified sum of damages. The Company asserted counterclaims seeking
a declaration that the patents are invalid, imposition of a constructive trust,
and unjust enrichment damages. A settlement conference has been scheduled to
occur on August 14, 2012.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:                                             
FROM:   CARDIOVASCULAR SYSTEMS, INC.   

The undersigned authorized officer of Cardiovascular Systems, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                         , 20            with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

  

Reporting Covenants

  

Required

   Complies

Transaction Reports (Section 6.2(a)(i))

  

Non-Streamline=Weekly;

Streamline= monthly within 30 days

   Yes No

Monthly payable & receivable agings, check registers, general ledger,
reconciliations & Deferred Revenue report (Section 6.2(a)(ii))

   Monthly within 30 days    Yes No

Monthly financial statements (Section 6.2(a)(iii))

   Monthly within 30 days    Yes No

Compliance Certificate (Section 6.2(a)(iv))

   Monthly within 30 days    Yes No

Annual financial statement (CPA Audited) (Section 6.2(a)(vii))

   Within 90 days after FYE    Yes No

Annual budgets and projections (Section 6.2(a)(vi))

   Within 30 days after FYE    Yes No

10-Q, 10-K and 8-K, if applicable (Section 6.2(b))

   Within 5 days after filing with SEC    Yes No The following is a description
of (i) any intellectual property that was registered (or a registration
application submitted) and (i) any material change in or material adverse effect
on the intellectual property, after the Effective Date (if none, state “None”):

 

 



--------------------------------------------------------------------------------

Financial Covenants

   Required     Actual      Complies  

Maintain on a monthly basis:

       

Liquidity Ratio (Section 6.9(a))

    


 

Greater than


1.25 to 1.00

  


  

                    : 1.00         Yes No   

EBITDA (Section 6.9(b)) (Applicable until Borrower has maintained a Fixed Charge
Coverage Ratio in excess of 1.50 to 1.00 for two consecutive fiscal quarters)

     See below *    $                             
                                                                         Yes No
  

Fixed Charge Coverage Ratio (Section 6.9(b)) (Applicable after Borrower has
maintained a Fixed Charge Coverage Ratio in excess of 1.50 to 1.00 for two
consecutive fiscal quarters)

    
  Greater than
1.25 to 1.00   
**                  : 1.00         Yes No   

 

* EBITDA Covenant:

(b) EBITDA. Maintain EBITDA as of the last day of each month, for the three
month period ending as of the last day of such month, of not less than the
amount corresponding to the period containing such month set forth in the
following chart (parentheses surrounding amounts in the chart designate negative
amounts):

 

Period

   Minimum EBITDA  

June 1, 2012 – December 31, 2012

   ($ 5,000,000 ) 

January 1, 2013 – March 31, 2013

   ($ 4,250,000 ) 

April 1, 2013 – December 31, 2013

   ($ 3,500,000 ) 

January 1, 2014 – March 31, 2014

   ($ 2,750,000 ) 

April 1, 2014 – June 30, 2014

   ($ 2,000,000 ) 

July 1, 2014 – September 30, 2014

   ($ 1,250,000 ) 

October 1, 2014 – December 31, 2014

   ($ 500,000 ) 

 

“Streamline Requirements” (Sections 2.1.1(b) and 13.1)

   Required      Actual      Complies  

No Default or Event of Default (at all times)

     —         —         Yes No   

Liquidity Ratio

    
  Greater than
1.75 to 1.00   
                    :                     Yes No   

 

Performance Pricing

          Applies  

EBITDA for trailing six-month period ending at the end a month:

     

Equal to or less than -0-

     8.00% per annum         Yes No   

Greater than -0-

     7.00% per annum         Yes No   

The financial covenant analyses and information set forth in Schedule 1 attached
hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



--------------------------------------------------------------------------------

CARDIOVASCULAR SYSTEMS, INC.     BANK USE ONLY By:                             
                                                                         
Received by:                           
                                                                       
Name:                                                                       
                         

AUTHORIZED SIGNER

Title:                                                                      
                              Date:                             
                                         
                                                 
Verified:                                                                      
                                          

AUTHORIZED SIGNER

      Date:                             
                                         
                                                  Compliance Status:     Yes  No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                                  

Liquidity Ratio (Section 6.9(a))

Required: Greater than 1.25:1.00

Actual:

 

A.

   Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates      $           

B.

   Borrower’s Net Accounts Receivable      $           

C.

   Outstanding Credit Extensions      $           

D.

   All sums owed in connection with Bank Services      $           

E.

   Sum of lines C and D      $           

F.

   Liquidity Ratio (the sum of line A plus line B, divided by line E)     
        :           

Is line F greater than 1.25:1.00?

 

                     No, not in compliance                         Yes, in
compliance

 

6



--------------------------------------------------------------------------------

EBITDA (Section 6.9(b))

Required (if applicable per terms of Section 6.9(b)): EBITDA. Maintain EBITDA as
of the last day of each month, for the three month period ending as of the last
day of such month, of not less than the amount corresponding to the period
containing such month set forth in the following chart (parentheses surrounding
amounts in the chart designate negative amounts):

 

Period

   Minimum EBITDA  

June 1, 2012 – December 31, 2012

   ($ 5,000,000 ) 

January 1, 2013 – March 31, 2013

   ($ 4,250,000 ) 

April 1, 2013 – December 31, 2013

   ($ 3,500,000 ) 

January 1, 2014 – March 31, 2014

   ($ 2,750,000 ) 

April 1, 2014 – June 30, 2014

   ($ 2,000,000 ) 

July 1, 2014 – September 30, 2014

   ($ 1,250,000 ) 

October 1, 2014 – December 31, 2014

   ($ 500,000 ) 

Actual (three-month period as set forth above):

 

A.     Net Income

   $        

B.     To the extent included in the determination of Net Income

  

1.      The provision for income taxes

   $        

2.      Depreciation expense

   $        

3.      Amortization expense

   $        

4.      Interest Expense

   $        

5.      Stock-based compensation expense (to the extent not payable in cash)

   $        

6.      Non-cash expenses incurred from applying GAAP to the terms of the
Agreement and related Warrants and to the terms of the Subordinated Debt to PFG
and related Warrants

  

7.      Other non-cash charges

  

8.      All non-cash income

   $        

9.      The sum of lines 1 through 7 minus line 8

   $        

C.     EBITDA (line A plus line B.9)

   $        

Is line C equal to or greater than the Required amount above for the applicable
period?

 

                                  No, not in compliance                     Yes,
in compliance            



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio (Section 6.9(b))

Required (if applicable per terms of Section 6.9(b)): Greater than 1.25:1.00

Actual:                             : 1.00

 

A.     EBITDA for the 12 month period ending as of the measurement date.

   $                        

B.     Capital Expenditures

   $                        

C.     Cash taxes paid

   $                        

D.     Dividends and distributions made (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of stock) for such
period calculated on a consolidated basis for Borrower and its Subsidiaries

   $                        

E.     Principal payments made on Indebtedness during and Interest Expense for
such period (to the extent such Interest Expense is to be settled in cash)
calculated on a consolidated basis for Borrower and its Subsidiaries

   $                        

F.      Line A above minus line B, minus line C and minus line D.

   $                        

G.     Line F above divided by line E above

                 : 1.00   

Is line H greater than 1.25:1.00?

 

                         No, not in compliance                     Yes, in
compliance            